EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fei Shen on 12/28/2021.

The application has been amended as follows: 
All limitations of dependent claims 14, 10, 9 and 8 were agreed to be included in the independent claim 1. Accordingly claims 8-10 and 14 are canceled with their limitations being included in claim 1 and all other claims remain as presented on 11/09/2021.

1. (Currently Amended) A display screen with an irregular shape, comprising: an irregular-shaped display area comprising an irregular-shaped boundary and a pixel area, the irregular-shaped boundary being located at a periphery of the pixel area; a packaging area located at a periphery of the irregular-shaped boundary, the packaging area packaging the irregular-shaped display area; and a plurality of connecting lines located between the irregular-shaped boundary and the packaging area, the plurality of connecting lines being arranged along a direction from the irregular-shaped boundary to the packaging area; wherein along the direction from the irregular-shaped boundary to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art is found to teach tapering regions formed by the wiring in the periphery of a display device in order to reduce the size of a bezel of a display device, the specific configuration and relationship between the two tapering regions as claimed is not found to be taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621